DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of 15/665,114 (07/31/17) filed on 06/12/20.
Allowable Subject Matter
Claims 17 - 20, 22 - 26 and 35 - 44 are allowed, subject to the examiner’s amendment described below.
Authorization for this examiner’s amendment was given in an interview with Shuang Zhang, Reg. No. 75,778 on Wednesday, February 17, 2021.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 17, 24, 25.  Please cancel claims 27 - 34.  Please add new claims 35 - 44.  
17. (Currently Amended) An insurance claim processing server comprising:
a non-transitory computer readable media having stored thereon an insurance claim processing application; and
a processor, wherein said processor upon execution of the insurance claim processing application, is configured to:
initiate an insurance claim based on a vehicle and a claim location;
receive, over a network, video images associated with the insurance claim from a user’s mobile device, the video images comprising the vehicle that is the subject of the insurance claim captured by the user’s mobile device;
analyze and combine the video images comprising the vehicle with stored data regarding the claim location and generate a model of a physical scene associated with the insurance claim based on the received video images comprising the vehicle, the model of the physical scene including a model of the vehicle, the model of the physical scene being a three-dimensional rendering of the claim location and the model of the vehicle being a three-dimensional rendering of the vehicle;
analyze, using a feature extraction method comprising at least an edge detection algorithm or a corner detection algorithm, the model of the physical scene including the model of the vehicle and automatically identify a damaged portion of the vehicle;
determine, using at least the edge detection algorithm or the corner detection algorithm, a portion of the vehicle where there is insufficient data from the received video images to identify a damage 
automatically add (1) a damage tag to the model of the physical scene including the model of the vehicle thereto, the damage tag indicating the automatically identified damaged portion of the vehicle and (2) an insufficient-data tag to , the insufficient-data tag indicating the portion of the vehicle where there is insufficient data from the received video images to identify the damage 


transmit, over the network to the user’s mobile device, the model of the physical scene including the model of the vehicle, including the automatically added damage tag and the insufficient-data tag, and a notification instructing the user to provide replacement video images corresponding to at least the portion of the vehicle where the insufficient-data tag was automatically added;
receive, over the network from the user’s mobile device, damage-related data from the user’s mobile device regarding at least the portion of the vehicle where there was insufficient data from the received video images to identify the damage as indicated by the insufficient-data tag 
automatically update the model of the physical scene including the model of the vehicle based on the damage-related data received from the user’s mobile device regarding at least the portion of the vehicle where there was insufficient data from the received video images to identify the damage as indicated by the insufficient-data tag 
analyze features extracted using the feature extraction method from the model of the physical scene including the model of the vehicle and estimate a force of impact on an occupant of the vehicle;
identify a hidden damage to the vehicle and a potential injury to the occupant based on the estimated force of impact estimated from the model of the vehicle; and
validate a medical claim of the occupant associated with the insurance claim based on the potential injury to the occupant identified.


retrieve 
generate a model of the other vehicle using the data associated with the other vehicle; and 
analyze the model of the other vehicle and identify a damaged portion of the other vehicle.

25. (Currently Amended) The insurance claim processing server of claim 17, wherein said processor, upon execution of the insurance claim processing application is further configured to:
receive, over the network from the user’s mobile device, a user indication of a damaged portion of the vehicle that is the subject of the insurance claim; and
receive an insurance provider indication of a damaged portion of the vehicle that is the subject of the insurance claim.

27-34. (Cancelled)

35.  (New) A method for insurance claim processing comprising:
initiating, by an insurance claim processing server, an insurance claim based on a vehicle and a claim location;
receiving, by the insurance claim processing server over a network, video images associated with the insurance claim from a user’s mobile device, the video images comprising the vehicle that is the subject of the insurance claim captured by the user’s mobile device;
analyzing and combining, by the insurance claim processing server, the video images comprising the vehicle with stored data regarding the claim location and generate a model of a physical scene associated with the insurance claim based on the received video images comprising the vehicle, the model of the physical scene including a model of the vehicle, the model of the physical scene being a three-dimensional rendering of the claim location and the model of the vehicle being a three-dimensional rendering of the vehicle;
analyzing, by the insurance claim processing server using a feature extraction method comprising at least an edge detection algorithm or a corner detection algorithm, the model of the physical scene including the model of the vehicle and automatically identify a damaged portion of the vehicle;

automatically adding, by the insurance claim processing server, (1) a damage tag to the model of the physical scene including the model of the vehicle thereto, the damage tag indicating the automatically identified damaged portion of the vehicle and (2) an insufficient-data tag to the model of the vehicle, the insufficient-data tag indicating the portion of the vehicle where there is insufficient data from the received video images to identify the damage;
transmitting, by the insurance claim processing server over the network, the model of the physical scene including the model of the vehicle, including the automatically added damage tag and the insufficient-data tag, to the user’s mobile device and a notification to the user’s mobile device instructing the user to provide replacement video images corresponding to at least the model of the vehicle where the insufficient-data tag was automatically added;
receiving, by the insurance claim processing server over the network from the user’s mobile device, damage-related data from the user’s mobile device regarding at least the portion of the vehicle where there was insufficient data from the received video images to identify the damage as indicated by the insufficient-data tag;
automatically updating, by the insurance claim processing server, the model of the physical scene including the model of the vehicle based on the damage-related data received from the user’s mobile device regarding at least the portion of the vehicle where there was insufficient data from the received video images to identify the damage as indicated by the insufficient-data tag;
analyzing, by the insurance claim processing server, features extracted using the feature extraction method from the model of the physical scene including the model of the vehicle and estimate a force of impact on an occupant of the vehicle;
identifying, by the insurance claim processing server, a hidden damage to the vehicle and a potential injury to the occupant based on the estimated force of impact estimated from the model of the vehicle; and
validating, by the insurance claim processing server, a medical claim of the occupant associated with the insurance claim based on the potential injury to the occupant identified.

36. (New) The method of claim 35, further comprising:
analyzing, by the insurance claim processing server, the model of the physical scene including the model of the vehicle and determine whether processing criteria is satisfied; and 
requesting, by the insurance claim processing server, user data when the processing criteria is not satisfied.


identifying, by the insurance claim processing server, a claim element by analyzing the damaged portion of the vehicle and the hidden damage to the vehicle;
determining, by the insurance claim processing server, a cost of repair based on the claim element; and
providing, by the insurance claim processing server, an initial claim assessment when the cost of repair is less than a threshold repair cost.

38. (New) The method of claim 36, wherein the user data further includes at least one of text data, voice data, and video image data.

39. (New) The method of claim 35, further comprising:
retrieving, by the insurance claim processing server, vehicle information associated with the vehicle from a database; and
generating, by the insurance claim processing server, the model of the vehicle by analyzing the vehicle information.

40. (New) The method of claim 36, wherein the user data includes ancillary data to the insurance claim, the ancillary data including at least one of accident location information, accident time information, accident weather information, and emergency services information.

41. (New) The method of claim 35, further comprising:
retrieving, by the insurance claim processing server, data associated with an other vehicle from a database;
generating, by the insurance claim processing server, a model of the other vehicle using the data associated with the other vehicle; and 
analyzing, by the server, the model of the other vehicle to identify a damaged portion of the other vehicle.

42. (New) The method of claim 35, further comprising:
receiving, by the insurance claim processing server over the network from the user’s mobile device, a user indication of a damaged portion of the vehicle that is the subject of the insurance claim; and
receiving, by the insurance claim processing server, an insurance provider indication of a damaged portion of the vehicle that is the subject of the insurance claim.

43. (New) The method of claim 35, further comprising:
analyzing, by the insurance claim processing server, the model of the physical scene including the model of the vehicle and determine whether sufficient data is received to satisfy the processing criteria; and 


44. (New) A non-transitory computer readable medium having stored thereon software instructions that, when executed by an insurance claim processing server, cause the insurance claim processing server to:
initiate an insurance claim based on a vehicle and a claim location;
receive, over a network, video images associated with the insurance claim from a user’s mobile device, the video images comprising the vehicle that is the subject of the insurance claim captured by the user’s mobile device;
analyze and combine the video images comprising the vehicle with stored data regarding the claim location and generate a model of a physical scene associated with the insurance claim based on the received video images comprising the vehicle, the model of the physical scene including a model of the vehicle, the model of the physical scene being a three-dimensional rendering of the claim location and the model of the vehicle being a three-dimensional rendering of the vehicle;
analyze, using a feature extraction method comprising at least an edge detection algorithm or a corner detection algorithm, the model of the physical scene including the model of the vehicle and automatically identify a damaged portion of the vehicle;
determine, using at least the edge detection algorithm or the corner detection algorithm, a portion of the vehicle where there is insufficient data from the received video images to identify a damage;
automatically add (1) a damage tag to the model of the physical scene including the model of the vehicle thereto, the damage tag indicating the automatically identified damaged portion of the vehicle and (2) an insufficient-data tag to the model of the vehicle, the insufficient-data tag indicating the portion of the vehicle where there is insufficient data from the received video images to identify the damage;
transmit, over the network, the model of the physical scene including the model of the vehicle, including the automatically added damage tag and the insufficient-data tag, to the user’s mobile device and a notification to the user’s mobile device instructing the user to provide replacement video images corresponding to at least the model of the vehicle where the insufficient-data tag was automatically added;
receive, over the network from the user’s mobile device, damage-related data from the user’s mobile device regarding at least the portion of the vehicle where there was insufficient data from the received video images to identify the damage as indicated by the insufficient-data tag;
automatically update the model of the physical scene including the model of the vehicle based on the damage-related data received from the user’s mobile device regarding at least the portion of the vehicle where there was insufficient data from the received video images to identify the damage as indicated by the insufficient-data tag;

identify a hidden damage to the vehicle and a potential injury to the occupant based on the estimated force of impact estimated from the model of the vehicle; and
validate a medical claim of the occupant associated with the insurance claim based on the potential injury to the occupant identified.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (06/12/20), pgs. 7 - 12 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Furthermore, the claimed invention provides a “practical application”.  The claimed invention provides improvements in the field of insurance claim processing by reducing redundancy while various parties (e.g., insurer) collect claim information and delays associated with repair facility assessments or claim estimator inspection.  See pgs. 2 - 3 of applicant’s specification filed 07/31/17.  For example, the claimed “insurance claim processing server” itself is able to use a “feature extraction method comprising at least an edge detection algorithm or a corner detection algorithm” and “three-dimensional rendering” to recognize when the video images captured by the “user’s mobile device” can be used to identify a damaged portion of a vehicle involved in an insurance claim and to similarly recognize when video images are insufficient to identify a damaged portion of a vehicle.  When the video images are insufficient, the claimed “insurance claim processing server” can similarly notify the user’s mobile device that replacement video images are needed.  For example, the claimed “insurance claim 
Please also refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (06/12/20), pg. 12 - 15 with respect to the closest prior art references listed below.  
King, US Pub. No. 2012/0076437
Smith, US Pat. No. 6,859,843 
Chew, US Pub. No. 2013/0329052 
Hertenstein, US Pub. No. 2011/0218825 
Kidd, US Pub. No. 2007/0288135.
Holden, US Pub. No.  2009/0138290.
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 17 - 20, 22 - 26 and 35 - 44.
With respect to the non patent literature reference listed below:
“AAA Insurance App Now Available for Android Device,” US Newswire, Proquest, 2 pages. November, 30, 2011.  (hereinafter AAA Insurance)
AAA Insurance is relevant to the claimed invention because it provides an insurance application (app) for use with devices (e.g., android devices).  AAA Insurance provides an app that among other things allows users to contact the AAA insurance claims department and receive accident scene assistance.  AAA Insurance does not address all of the particular attributes of the claimed invention however, such as having the insurance claim processing server generating a model of the scene/ vehicle; adding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to vehicle accidents and claims assistance with use of a mobile device.
“Mobile Claims Assistance,” by Oliver Baecker; Tobias Ippisch; Florian Michahelles; Sascha Roth; Elgar Fleish, MUM’09.  Proceedings of the 8th International Conference on Mobile and Ubiquitous Multimedia.  Article No. 11.  Pgs. 1 - 9.  November 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692